Case: 14-20662      Document: 00513109657         Page: 1    Date Filed: 07/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-20662                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 9, 2015
                                                                           Lyle W. Cayce
EARTHA JEAN JOHNSON,                                                            Clerk
                                                 Plaintiff–Appellant,
versus
UNITED AIRLINES, INCORPORATED,
                                                 Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:14-CV-646




Before KING, SMITH, and ELROD, Circuit Judges.
PER CURIAM:*

       The plaintiff appeals a dismissal under Federal Rule of Civil Procedure
12(b)(6) based on the statute of frauds. Plaintiff was denied a request to amend
the complaint, and there was no discovery.

       Included in the record on appeal is a letter from the defendant, dated


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20662    Document: 00513109657     Page: 2   Date Filed: 07/09/2015



                                 No. 14-20662
March 1, 2013, referencing, inter alia, “our promise of lifetime top-tier earned
status.” That admission detaches the statute-of-frauds issue from this case.
Under these particular circumstances, the plaintiff should be allowed to amend
the original complaint, which was inartful. The district court should then
determine whether to permit discovery.

      The judgment is REVERSED, and this matter is REMANDED. We place
no limitation on the rulings that the district court should make on remand
except to allow amendment.




                                       2